Citation Nr: 1033334	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 16, 1998, for 
the grant of service connection for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1971 to June 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing in support of his claim in 
February 2009.  The undersigned Veterans Law Judge of the Board 
presided.

The Board subsequently, in April 2009, issued a decision 
confirming the RO's denial of the Veteran's claim for an earlier 
effective date, also in the process determining there was not 
clear and unmistakable error (CUE) in a prior December 1978 
rating decision that had initially considered and denied this 
claim.

The Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In October 2009, 
during the pendency of his appeal to the Court, his attorney and 
VA's Office of General Counsel, representing the Secretary, filed 
a joint motion asking the Court to vacate the Board's decision 
regarding the request for an earlier effective date.  However, 
since the Veteran had abandoned the CUE component of this claim 
specifically regarding the initial December 1978 decision, the 
parties agreed that this other portion of the Board's decision 
should be affirmed.  The parties also asked the Court to remand 
the claim, to the extent vacated, for readjudication in 
compliance with directives specified - namely, consideration of 
the holding in a precedent decision, Vigil v. Peake, 22 Vet. App. 
63 (2008), and its potential basis for assigning an earlier 
effective date under 38 C.F.R. § 3.156(c).  In an order issued 
later in October 2009, the Court granted the joint motion for 
remand and returned the case to the Board for this additional 
consideration.

The Veteran's attorney has since submitted additional argument in 
July 2010.


FINDING OF FACT

The Veteran's Naval Reserve medical treatment records in 
question, whether from 1976 or 1978, are not official service 
department records within the meaning of 38 C.F.R. § 3.156(c) - 
even in light of the Court's holding in Vigil v. Peake, 
22 Vet. App. 63 (2008), but instead are what amounts to post-
service VA treatment records.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 
16, 1998, for the grant of service connection for maxillary 
sinusitis.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105, 3.156(c), 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letter dated in October 2004, the RO advised the 
Veteran of the evidence needed to substantiate his claim for an 
earlier effective date and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)  See also Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating this notice must apprise him that evidence of an 
earlier-filed claim, which did not become final and binding in 
the absence of an appeal, is needed to suggest entitlement to an 
earlier effective date).

Moreover, his claim for an earlier effective date is the last 
downstream element of his claim, so there is no further 
downstream notice to provide.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

And for a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 23353 
(Apr. 30, 2008).

Consider, as well, that the RO issued that October 2004 VCAA 
notice letter prior to initially adjudicating his claim for an 
earlier effective date in February 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II).  Further, in cases, as here, where the claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, since granted, and 
he has appealed a downstream issue such as the effective date of 
his award, his initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 5103(a) 
notice no longer required because the initial intended purpose of 
the notice has been fulfilled.  Goodwin v. Peake, 22 Vet App 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the effective 
date of the grant of the award, the notice requirements of 38 
U.S.C. §§ 5104 and 7105 regarding a rating decision and statement 
of the case (SOC) control as to the further communications with 
him, including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements of 
the claim.  See, too, VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 
5, 2004).  And he received this required SOC in August 2006 
discussing the reasons and bases for not assigning an earlier 
effective date and citing the applicable statutes and 
regulations.  He also since has received a supplemental SOC 
(SSOC) in July 2007 containing further discussion of this.



The Veteran, as the pleading party, and his attorney have not 
made any allegation of insufficient VCAA notice either in timing 
or content or, even more so, explained why any such VCAA notice 
error is unduly prejudicial - meaning outcome determinative.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006), indicating that even if this required VCAA notice is not 
provided prior to the initial adjudication of the claim (rather 
post-adjudicatory), this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, and 
VA treatment records.  There is no indication or allegation that 
any other evidence needs to be obtained for consideration.  
Indeed, the Veteran's attorney recently confirmed as much in 
July 2010, indicating they had nothing else to submit and want 
the Board to proceed immediately with the readjudication of the 
claim.

The claim at issue, for an earlier effective date, does not 
generally meet the statutory and regulatory requirements for a VA 
examination and/or medical nexus opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  In Chotta v. 
Peake, 22 Vet. App. 80, 84-85(2008), the Court determined that in 
claims for earlier effective dates, VA may need to obtain a 
"retrospective" medical opinion - such as to determine the 
severity of a disability decades prior.  But the fact pattern in 
Chotta is distinguishable from this case because the Board does 
not need an opinion concerning the etiology of the Veteran's 
sinus disability or even its severity, because this is not in 
dispute.  Neither its relationship to his military service nor 
how bad it is remains in question.  Rather, as mentioned, 
the only remaining consideration (since he has abandoned his CUE 
claim) is whether his Naval Reserve medical treatment records 
from 1976 or 1978 are tantamount to official service department 
records within the meaning of 38 C.F.R. § 3.156(c) - so as to in 
turn warrant assigning an earlier effective date in light of the 
Court's holding in Vigil v. Peake, 22 Vet. App. 63 (2008).  
Having him reexamined is not necessary to make this 
determination.  Hence, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Earlier Effective Date for the Grant of 
Service Connection

The effective date for an award of service connection is governed 
by 38 U.S.C.A. § 5110(a), which states that unless specifically 
provided otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or a 
claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application therefore.  38 
U.S.C.A. § 5110(a).  The date of entitlement to an award of 
service connection is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is 
denied, and the claimant fails to timely appeal the decision by 
filing a NOD within the one-year period prescribed in 38 U.S.C.A. 
§ 7105(b)(1), and a substantive appeal (VA Form 9 or equivalent 
statement) within 60 days of the SOC or within the remainder of 
the one-year period following notification of the decision in 
question, that decision becomes final and binding on him based on 
the evidence then of record and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence or a showing that the prior final decision 
contained CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.105, 20.200, et.seq.

The RO denied the Veteran's original claim for service connection 
for maxillary sinusitis in a December 1978 rating decision.  He 
did not appeal that decision and, therefore, it is final and 
binding on him based on the evidence then of record. 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The Veteran is no longer requesting a revision or reversal of 
that initial decision based on CUE.  See 38 C.F.R. § 3.105(a); 
see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006) 
(indicating a Veteran cannot raise a free-standing claim for an 
earlier effective date in an attempt to overcome or vitiate the 
finality of a prior decision by the RO).  Rather, the sole 
remaining basis of his claim for an earlier effective date is 
under 38 C.F.R. § 3.156(c).  

According to 38 C.F.R. § 3.156(c), if at any time after VA issues 
a decision on a claim VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such records 
include, but are not limited to:  (i) service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the Veteran by name; 
(ii) additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  This exception does 
not apply to records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to provide 
sufficient information for VA to identify and obtain the records 
from the respective service department, the Joint Services 
Records Research Center, or from any other official source.  Id.  
And furthermore, an award made based all or in part on such 
records is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.  Id.  



In Vigil, the Court held that unit records provided to the RO by 
the U.S. Armed Services Center for Research of Unit Records (now 
the U.S. Army and Joint Services Records Research Center (JSRRC)) 
constituted official service department records within the 
meaning of 38 C.F.R. § 3.156(c).  The Court also observed that, 
in such a situation, the original claim is not just re-opened, 
it is reconsidered and serves as the date of the claim and the 
earliest date for which benefits may be granted.  

Since the RO's December 1978 rating decision initially 
considering and denying the Veteran's claim for service 
connection and prior to the RO's December 1999 rating decision 
granting him service connection, the RO received new relevant 
records, dated in the 1970s, concerning his treatment for 
sinusitis.  Indeed, the August 1999 VA Compensation and Pension 
Examination (C&P Exam) upon which the RO relied in granting 
service connection for this disorder considered this relevant 
medical history in relating his sinusitis back to his 
military service.  

As a consequence, the Veteran maintains that he is entitled to an 
earlier effective date of September 27, 1978 - the date the RO 
received his previously denied unappealed claim for this 
disability, because these treatment records dating in the 1970s 
are official service department records within the meaning of § 
3.156(c), in light of the Court's holding in Vigil v. Peake, 22 
Vet. App. 63 (2008).

It is initially worth noting in considering this additionally 
alleged basis of entitlement that there is a discrepancy in the 
reference to these Naval Reserve medical treatment records in 
question, from the 1970s.  According to the joint motion that the 
Veteran's attorney and VA's Office of General Counsel 
concurrently filed in October 2009, these records concern 
relevant treatment the Veteran received in 1978, whereas the 
Veteran's attorney indicates in his more recent July 2010 
submission that these records, instead, concern relevant 
treatment the Veteran received in June 1976.  In any event, 
irrespective of whether this treatment in question concerns that 
rendered in 1976 or instead 1978, the holding in Vigil does not 
apply to the facts of this particular case.

Here, these records at issue are not unit records of the sort 
maintained by the JSRRC.  These post-service treatment records do 
not document actual events or terms of the Veteran's period of 
active duty - either as an individual or as a member of a unit.  
Indeed, they do not directly relate to his period of service in 
any way.  Rather, these records in question are, in actuality, 
post-service VA treatment records documenting consultations from 
1976 (at the earliest) - so over 2 years after the Veteran's 
military service had ended.  They provide evidence of his medical 
condition at the time of treatment - so after his discharge from 
military service.

In his recent July 2010 letter, the Veteran's attorney refers to 
these records as being "Naval Reserve Personnel Center 
records."  However, there is no indication that these records 
were created or maintained by any branch or instrumentality of 
the Department of Defense - such as either the U.S. Navy or 
JSRRC.  Indeed, they are clearly marked as VA treatment records 
and the Veteran even stated as much when he submitted them in 
support of his claim.  Most telling in this regard is the 
designation at the bottom of these records of "VA Form" (in 
various iterations of "10-10m" or "10-7978i" or "10-7978b" 
or "10-7978c" or "10-7978d" or 
"10-7978e") - express indications they are VA issue.  And 
while not all of these records contain these VA designations, 
some instead indicating they are "Standard Form 509" issued by 
the General Services Administration (GSA), those that 
specifically concern the Veteran's treatment in question for 
sinus problems and related issues pertain to his evaluation and 
treatment from VA, not elsewhere.  He indicated as much in 
September 1998 and October 2005 letters detailing the evaluation 
and treatment he had received while in service and during the 
years since his discharge, including on the particular occasions 
in question at the VA facility in his residence New Orleans, 
Louisiana.

So the Board finds that the Veteran's post-service VA treatment 
records, whether from 1976 or 1978, are not official service 
department records within the meaning of 38 C.F.R. § 3.156(c) - 
even in light of the Court's holding in Vigil v. Peake, 22 Vet. 
App. 63 (2008).



It therefore follows, as the Board previously explained when 
denying this claim in April 2009, that the earliest possible 
effective date the Veteran can receive in this situation is the 
date that he filed his petition to reopen his claim 
(eventually granted), which was on June 16, 1998.  The Court has 
held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened and 
granted.  The Court held that the term "new claim," as it appears 
in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001) (holding the plain meaning of § 5110 to be that 
"the phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to be 
assigned an effective date under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").  The Federal Circuit Court 
has reaffirmed that, when a Veteran has a claim to reopen, "he 
cannot obtain an effective date earlier than the reopened claim's 
application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 
(Fed. Cir., 2005) (indicating that "no matter how [the Veteran] 
tries to define 'effective date,' the simple fact is that, absent 
a showing of CUE [which, as mentioned, is no longer at issue in 
this appeal], he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date").  

Accordingly, as this is the same circumstance in this appeal, the 
Veteran is not entitled to an effective date back to his initial 
1978 claim.  So his claim for an earlier effective date must be 
denied because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. 5107(b); 38 C.F.R. §§ 3.102, 4.3.




ORDER

The claim for an effective date earlier that June 16, 1998, for 
the grant of service connection for maxillary sinusitis is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


